          Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 1 of 7



Approved: ________________________________
          NICHOLAS S. BRADLEY
          Assistant United States Attorney

Before:      THE HONORABLE ANDREW E. KRAUSE
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X               20 MJ 12903

UNITED STATES OF AMERICA                      :   SEALED COMPLAINT

           - v. -                             :   Violations of
                                                  18 U.S.C. §§ 922(g)(1)
KEVIN GRANT,                                  :   and 2

                                              :   COUNTY OF OFFENSE:
                        Defendant.                ORANGE
- - - - - - - - - - - - - - - - - - X            

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MICHAEL D. MATARAZA, being duly sworn, deposes and
says that he is a Task Force Officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                                  COUNT ONE

          1.  On or about November 19, 2020, in the Southern
District of New York and elsewhere, KEVIN GRANT, the defendant,
knowing he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess a firearm, to wit, a Black Rain Ordnance
Spec-15 5.56 caliber rifle, and the firearm was in and affecting
interstate commerce.

    (Title 18, United States Code, Sections 922(g)(1) and 2.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.  I am a Sergeant with the Town of Crawford Police
Department and a Task Force Officer with the FBI, and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, witnesses, and others, as well as my
       Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 2 of 7



examination of reports and records. Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

          3.  Based on my participation in this investigation,
my review of reports and records from the Town of Crawford
Police Department (“CPD”), and my conversations with other law
enforcement officers, I have learned the following, in part and
in substance:

               a.  On or about November 19, 2020, a CPD officer
(“Officer-1”) entered a licensed firearms dealer located in the
vicinity of Montgomery, New York (“Firearm Store-1”). While
inside the store, Officer-1 saw an individual that she
recognized from prior law enforcement encounters as KEVIN GRANT,
the defendant. Officer-1 was familiar with GRANT’s criminal
history, which included prior felony convictions in New York
State, and advised employees of Firearm Store-1 that GRANT could
not legally be sold a firearm.

               b.  Law enforcement subsequently interviewed
employees of Firearm Store-1. Those employees reported, in part
and in substance, that on or about November 19, 2020, a male,
who as described below was later identified as GRANT, entered
Firearm Store-1 carrying a black rifle bag. GRANT placed the bag
on the counter, opened it, and removed a Spec-15 AR-style 5.56
caliber rifle that the employees recognized as being
manufactured by Black Rain Ordnance (the “Firearm”). GRANT
asked, in substance, whether the employees could alter the stock
of the weapon in a manner that would render it non-compliant
with New York State law. The employees advised GRANT that they
could not make such modifications under state law.

               c.  One of the employees further reported to law
enforcement, in part and in substance, that the rifle bag where
the Firearm was kept had a price tag that the employee
recognized as belonging to another licensed firearms dealer
where the employee used to work (“Firearm Store-2”).

               d.  When the employees refused to make the
requested modification, GRANT pointed to a gun on the store
display case – a Spikes Tactical ST15 rifle – and said that his
wife would soon be in the store to purchase the gun for him.


                                   2

                     Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 3 of 7



               e.  A short time later, a female entered Firearm
Store-1 and began filling out transaction paperwork for the
purchase of the rifle that GRANT had previously identified to
the Firearm Store-1 employees. One of the employees refused the
sale, and GRANT and the female left Firearm Store-1 a short time
later.

               f.  The employees also reported to law
enforcement, in part and in substance, that GRANT told the
employees that he had built multiple pistols without serial
numbers.

          4.  Based on my discussions with other law
enforcement officers, and on my review of reports and records in
this investigation, I have learned that, as part of the
investigation, CPD officers collected and reviewed video
security footage from cameras inside Firearm Store-1 depicting
the aforementioned events that occurred on or about November 19,
2020. Through my review of this security footage, I have
observed, among other things, the following:

               a.  At approximately 3:31 p.m., a male enters
Firearm Store-1 carrying a black rifle bag.1 The male briefly
removes his mask while looking into the security camera
positioned on the opposite side of the room. I am familiar with
KEVIN GRANT, the defendant, and his appearance based on prior
law enforcement encounters and on my review of a recent booking
photograph. Based on that familiarity, I recognize the male in
the video as GRANT, as depicted in the screen shot below:





1    Based on my discussions with the owner of Firearm Store-1,
I understand that the timestamp on the footage is approximately
one hour slower than actual time.

                                                              3

       Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 4 of 7




                b. Shortly after entering Firearm Store-1,
GRANT opens the rifle bag, revealing the Firearm inside. GRANT
gestures and points toward the Firearm while talking with the
two employees inside. GRANT then begins examining other firearms
on display around the store. At approximately 3:35 p.m., GRANT
picks up the Firearm during a discussion with the store
employees. At approximately 3:44 p.m., GRANT zips the rifle bag
closed as other customers enter the store. Below is a screenshot
of GRANT with the Firearm he brought into the store and placed
on the counter:




                                   4

       Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 5 of 7




               c.  At approximately 3:45 p.m., Officer-1 enters
Firearm Store-1 and begins speaking with an employee at the
counter. At approximately 3:46 p.m., a female enters the store.
GRANT turns to the employee at the counter, points to the
female, and then leaves.

               d.  Officer-1 leaves Firearm Store-1 at
approximately 3:50 p.m. Shortly afterward, the female leaves the
store and returns with GRANT. GRANT points to a rifle on the
display case by the door (the Spikes Tactical ST15 rifle
mentioned in Paragraph 3(d) above), picks it up, and hands it to
the employee behind the counter. The female then begins to fill
out purchase paperwork at the counter.

               e.  At approximately 4:00 p.m., one of the
employees appears to begin speaking with GRANT and the female.
The employee shakes his head, apparently declining the sale of
the Firearm, which is consistent with the information provided
by the employees in Paragraph 3(e) above. Seconds later, GRANT
and the female leave the store, with the female picking up the
rifle bag containing the Firearm that GRANT was originally
carrying.


                                   5

       Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 6 of 7



          5.  I have reviewed a copy of the transaction records
for the Spikes Tactical ST15 rifle that the female attempted to
purchase in Firearm Store-1. Based on that review, I have
learned that the would-be buyer (“Individual-1”) identified
herself by the name of a person I know from my discussions with
other law enforcement officers to be the wife of KEVIN GRANT,
the defendant.

          6.  Based on my review of reports and records in this
case, as well as my discussions with other law enforcement
officers, I have learned that law enforcement collected purchase
records associated with Individual-1 at Firearm Store-2. As
noted above, one of the employees of Firearm Store-1 reported to
law enforcement that the Firearm appeared to have a tag from
Firearm Store-2. The records collected from Firearm Store-2,
which I have reviewed, revealed that Individual-1 purchased a
Black Rain Ordnance Spec-15 5.56 caliber rifle (i.e. the same
weapon as the Firearm) on or about June 16, 2019.

          7.  Based on my training and experience, I know that
the identified manufacturer of the Firearm – Black Rain Ordnance
– does not manufacture guns in New York State.

          8.  I have reviewed a criminal history report for
KEVIN GRANT, the defendant, from which I have learned that GRANT
has multiple prior felony convictions. Most recently, on or
about August 25, 2015, GRANT was convicted in the Orange County
Court of Grand Larceny in the Fourth Degree, in violation of New
York Penal Law Section 155.30(05). In connection with that
conviction, GRANT was sentenced a term of imprisonment of 18
months to three years. Based on my training and experience, I am
aware that the aforementioned crime is punishable by a term of
imprisonment exceeding one year.




                                   6

       Case 7:20-mj-12903-UA Document 2 Filed 12/02/20 Page 7 of 7



          WHEREFORE, deponent respectfully requests that an
arrest warrant be issued for KEVIN GRANT, the defendant, and
that he be arrested, and imprisoned or bailed, as the case may
be.


                                                 (Credentials inspected
                             ____________________-- Crawford P.D. # 113)
                           _______________________________
                             CHAEL D. MATARAZA
                           MICHAEL
                           Task Force Officer
                           Federal Bureau of Investigation




Sworn to before me through the
transmission of this Complaint by
reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1 this
2nd day of December, 2020
___

                          By FaceTime
__________________________________
THE HONORABLE ANDREW E. KRAUSE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   7
